            Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.1 Page 1 of 9
AO I06 (Rev. 04/10) Application for a Search Warrant
                                                                                                                                       ,~Slll,,li.


                                                                                                               RT         -    ~l   ~ L-.,.
                                      UNITED STATES DISTRICT Co
                                                                     for the
                                                         Southern District of California                                 [~
                                                                                                                   CU:. hK US DISTRICT C()URT
                                                                                                                SOUT H!:'.HN 0ISTS\Cl OF CAL!FOR NIA
              In the Matter of the Search of                            )                                       BY                          DEPUTY
         (Briefly describe the property to be searched                  )
          or identifj; the person by name and address)
             Black Samsung Phone,
                                                                        )
                                                                        )
                                                                                    Case No.           19MJ 5 4 33
IMEI 355720100266257, described more particularly in                    )
                                                                        )
                 Attachment A-2
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to be) ieve that on the following person or property (identifj; the person or describe the
property to be searched and give its location) :

  SEE ATTACHMENT A-2
located in the              Southern               District of              California                     , there is now concealed (identifj; the
person or describe the property to be seized):

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 U.S.C. §§ 952, 960, 963                  Importation of Controlled Substances; Conspiracy to Import Controlled
                                                    Substances

          The application is based on these facts:
        SEE AFFIDAVIT

           rff Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _                                        ) is requested



                                                                                                                  ----
             under 18 U.S.C. § 3 I 03a, the basis of which is set forth on the attached sheet.

                                                                                         ("' . ,,.--
                                                                                                           Applicant 's signature

                                                                                          HSI Special Agent Charles Hartsfield
                                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date:           ,,
            [)./c/_J_q
City and state: San Diego, CA
                                                                                           ~
                                                                                           ·   -   -   r
                                                                                                                   ,G-
                                                                                                             Judge 's~        re

                                                                                 Honorable William V. Gallo, U.S . Magistrate Judge
                                                                                                           Printed name and title
   Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.2 Page 2 of 9


                               ATTACHMENT A-2

                         PROPERTY TO BE SEARCHED

      The following property is to be searched:
            Black Samsung Phone
            IMEI355720100266257
            ("Target Device 2" as noted in Attachment A-2)

      Target Device 2 is currently in the possession of the Homeland Security ·
Investigations, located at 2255 Niels Bohr Ct, San Diego, CA 92154.
  Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.3 Page 3 of 9


                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the Target Devices includes the search of disks, memory
cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the Target Devices for evidence described below. The seizure and
search of the Target Devices shall follow the search methodology described in the
affidavit submitted in support of the warrant.

       The evidence to be seized from the Target Devices will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of August 16, 2019 through October 15, 2019:

       a.    tending to indicate efforts to import methamphetamine, or some other
             federally controlled substance, from Mexico into the United States;

       b.    tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

       c.    tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

       d.    tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

       e.    tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
       Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.4 Page 4 of 9



 1                                          AFFIDAVIT
 2         I, Special Agent Charles Hartsfield, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4         1.     I submit this affidavit in support of an application for a warrant to search the
 5 II following electronic device(s):
 6                Gold and Silver Samsung Phone
                  IMEI359270075323549
 7
                  ("Target Device l" as noted in Attachment A-1)
 8                Black Samsung Phone
 9                IMEI355720100266257
                  ("Target Device 2" as noted in Attachment A-2)
10
11 II as further described in Attachments A-1 and A-2, and to seize evidence of crimes,
1211specifically violations of Title 21, United States Code, Section(s) 952 and 960, as further
13 II described in Attachment B.
14         2.     The requested warrants relate to the investigation and prosecution of John
15 II Edward HOFFMAN for importing approximately 6.12 kilograms (13 .49 pounds) of
16 II methamphetamine from Mexico into the United States. See US. v. Hoffman, Case No. 19-
17 II MJ4497 (S.D. Cal.) at ECF No. 1 (Complaint). The Target Devices are currently in the
18 II HSI evidence vault located at 2255 Niels Bohr Ct, San Diego, CA 92154.
19         3.     The information contained in this affidavit is based upon my training,
20 II experience, investigation, and consultation with other members of law enforcement.
21 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
22 Target Device, it does not contain all the information known by me or other agents
23 II regarding this investigation. All dates and times described are approximate.

24                                       BACKGROUND

25         4.     I have been employed as a Special Agent with Homeland Security
26 Investigations (HSI) since March 1, 2003. I am a graduate of the Federal Law Enforcement
27 Training Center in Glynco, Georgia.

28         5.     During my tenure with HSI, I have participated in the investigation of various

                                                 1
        Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.5 Page 5 of 9



 1 II drug trafficking organizations involved in the importation and distribution of controlled
 2 II substances into and through the Southern District of California.
 3 II      6.     Through my training, experience, and conversations with other members of
 4 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
 5 II traffickers, in particular those who attempt to import narcotics into the United States from
 6 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
 7 II work in concert with other individuals and to do so by utilizing cellular telephones. Because
 8 II they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
 9 II out various tasks related to their trafficking activities, including, e.g., remotely monitoring
1O II the progress of their contraband while it is in transit, providing instructions to drug couriers,
11 II warning accomplices about law enforcement activity, and communicating with co-
12 II conspirators who are transporting narcotics and/or proceeds from narcotics sales.
13 II      7.     Based upon my training, experience, and consultations with law enforcement
14 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
15 II set forth in this affidavit, I know that cellular telephones (including their Subscriber
16 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
17 II for example, phone logs and contacts, voice and text communications, and data, such as
18 II emails, text messages, chats and chat logs from various third-party applications,
19 II photographs, audio files, videos, and location data. In particular, in my experience and
20 II consultation with law enforcement officers experienced in narcotics trafficking
21 II investigations, I am aware that individuals engaged in drug trafficking commonly store
22 II photos and videos on their cell phones that reflect or show co-conspirators and associates
23 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
24 and assets from drug trafficking, and communications to and from recruiters and
25 organizers.
26          8.     This information can be stored within disks, memory cards, deleted data,
27 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
28 II telephone. Specifically, searches of cellular telephones may yield evidence:

                                                   2
        Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.6 Page 6 of 9



 1                a. tending to indicate efforts to import methamphetamine, or some other
 2                   federally controlled substance, from Mexico into the United States;
 3                b. tending to identify accounts, facilities, storage devices, and/or services-
 4                   such as email addresses, IP addresses, and phone numbers-used to
 5                   facilitate the importation of methamphetamine, or some other federally
 6                   controlled substance, from Mexico into the United States;
 7                c. tending to identify co-conspirators, criminal associates, or others involved
 8                   in importation of methamphetamine, or some other federally controlled
 9                   substance, from Mexico into the United States;
10                d. tending to identify travel to or presence at locations involved in the
11                   importation of methamphetamine, or some other federally controlled
12                   substance, from Mexico into the United States, such as stash houses, load
13                   houses, or delivery points;
14                e. tending to identify the user of, or persons with control over or access to,
15                   the Target Device; and/or
16                f. tending to place in context, identify the creator or recipient of, or establish
17                   the time of creation or receipt of communications, records, or data involved
18                   in the activities described above.
19                        FACTS SUPPORTING PROBABLE CAUSE
20         9.     On October 15, 2019, at approximately 3:13 a.m., HOFFMAN entered the
21   United States on foot, via the pedestrian lanes, at the San Ysidro, California, Port of Entry.
22         10.    During primary inspection, HOFFMAN presented a United States Passport
23 bearing his name. CBP Officers Chavez and Williams were then assigned to the pedestrian
24 lanes at the San Ysidro POE. In response to Officer Chavez's questions, HOFFMAN twice
25   said that he was not bringing anything into the United States. In response to Officer
26 Williams's questions, HOFFMAN said that he was going to San Diego. Officer Chavez
27 received a computer-generated alert for HOFFMAN and referred him to secondary
28 inspection.

                                                   3
        Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.7 Page 7 of 9



 1 II      11.     In secondary inspection, CBP Officer Vera conducted a pat-down of
 211 HOFFMAN, witnessed by CBP Officer Montilla. In the pat-down, Officer Vera found
 3 II thirteen packages strapped to HOFFMAN's body. Officer Chavez seized these drugs and
 4 II conducted initial testing; that testing indicated the presence of methamphetamine. The total
 5 II weight was approximately 6.12 kilograms (13.49 pounds).
 6 II      12.     In light of the foregoing, the CBP Officers placed HOFFMAN under arrest.
 7 II The CBP Officers also took possession of the packages and the Target Devices and held
 8 II them securely until I arrived at the Port of Entry, when I effected their legal seizure. (My
 9 II report does not specify which Officers took possession of the Target Devices, but in my
10 II training and experience, I am aware that when a person is found in possession of controlled
11 II substances at the San Ysidro POE, CBP Officers take possession of the drugs and their
12 II property and tum it over to the responding case agent. Here, I note that HOFFMAN entered
13 II the United States on foot, in possession of the Target Devices and the methamphetamine
14 II packages.)
15 II      13.     In light of the above facts, and my own experience and training, I submit that
16 II probable cause exists to believe that HOFFMAN was using the Target Devices to
17 II communicate with others to further the importation of illicit narcotics into the United
18 II States. Accordingly, I request permission to search the Target Devices for data beginning
19 II on August 16, 2019 through October 15, 2019, the date ofHOFFMAN's arrest.
20 II                                    METHODOLOGY
21         14.     It is not possible to determine, merely by knowing the cellular telephone's
22 II make, model and serial number, the nature and types of services to which the device is
23 II subscribed and the nature of the data stored on the device. Cellular devices today can be
24 II simple cellular telephones and text message devices, can include cameras, can serve as
25 II personal digital assistants and have functions such as calendars and full address books and
26 II can be mini-computers allowing for electronic mail services, web services and rudimentary
27 II word processing. An increasing number of cellular service providers now allow for their
28 II subscribers to access their device over the internet and remotely destroy all of the data

                                                 4
        Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.8 Page 8 of 9



 1 II contained on the device. For that reason, the device may only be powered in a secure
 2 II environment or, if possible, started in "flight mode" which disables access to the network.
 3 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 4 II equivalents and store information in volatile memory within the device or in memory cards
 5 II inserted into the device. Current technology provides some solutions for acquiring some of
 6 II the data stored in some cellular telephone models using forensic hardware and software.
 7 II Even if some of the stored information on the device may be acquired forensically, not all
 8 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 9 II data acquisition or that have potentially relevant data stored that is not subject to such
10 II acquisition, the examiner must inspect the device manually and record the process and the
11 II results using digital photography. This process is time and labor intensive and may take
12 II weeks or longer.
13 II       15.    Following the issuance of this warrant, I will collect the subject cellular
14 II telephones and subject them to analysis. All forensic analysis of the data contained within
15 II the telephones and their memory cards will employ search protocols directed exclusively
16 II to the identification and extraction of data within the scope of these warrants.
17 II       16.    Based on the foregoing, identifying and extracting data subject to seizure
18 II pursuant to this warrant may require a range of data analysis techniques, including manual
19 II review, and, consequently, may take weeks or months. The personnel conducting the
20 II identification and extraction of data will complete the analysis within 90 days, absent
21 II further application to this court.
22                         PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
23          17.    Law enforcement has not previously attempted to obtain the evidence sought
24 II by these warrants.
25                                         CONCLUSION
26 II       18.    Based on the facts and information set forth above, there is probable cause to
27 II believe that a search of the Target Device will yield evidence of HOFFMAN's violations
28 II of Title 21, United States Code, Sections 952, 960 and 963.

                                                  5
            Case 3:19-mj-05433-WVG Document 1 Filed 12/06/19 PageID.9 Page 9 of 9



 1              19.   Because the Target Devices were seized at the time of HOFFMAN' s arrest
 2 II and have been securely stored since that time, there is probable cause to believe that such
 3 II evidence continues to exist on the Target Devices. As stated above, I believe that the
 411 appropriate date range for this search is from August 16, 2019 through October 15, 2019.
 5              20.   Accordingly, I request that the Court issue a warrant authorizing law
 6 II enforcement to search the item(s) described in Attachments A-1 and A-2 and seize the
 7 II items listed in Attachment Busing the above-described methodology.

 8
 9 II I swear the foregoing is true and correct to the best of my knowledge and belief.
10
                                                         (• ._____.
11
                                               Special Agent Charles Hartsfield
12
                                               Homeland Security Investigations
13
     11   Subscribed and sworn to before me this D       ay of December, 2019.
14
15
16                    LwVS=
   "The Hon. William V. Gallo
1711 United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                     6
